Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4756 Page 1 of 21




 1   ROBERT W. FERGUSON
     Attorney General
 2
     JEFFREY T. SPRUNG, WSBA #23607
 3   ZACHARY P. JONES, WSBA #44557
     JOSHUA WEISSMAN, WSBA #42648
 4   PAUL M. CRISALLI, WSBA #40681
     NATHAN K. BAYS, WSBA #43025
 5   BRYAN M.S. OVENS, WSBA #32901
     Assistant Attorneys General
 6   8127 W. Klamath Court, Suite A
     Kennewick, WA 99336
 7   (509) 734-7285

 8                   UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
 9                            AT SPOKANE

10    STATE OF WASHINGTON, et al.,             NO. 4:19-cv-05210-RMP

11                  Plaintiffs,                NOTICE OF SUPPLEMENTAL
                                               AUTHORITY IN SUPPORT OF
12      v.                                     PLAINTIFFS’ MOTION TO
                                               COMPEL
13    UNITED STATES DEPARTMENT
      OF HOMELAND SECURITY, a
14    federal agency, et al.
15                  Defendants.
16

17
18
19

20
21
22

     NOTICE OF SUPPLEMENTAL                                 ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 202    filed 02/11/20   PageID.4757 Page 2 of 21




 1         Plaintiff States respectfully submit the recently issued Opinion and Order
 2   in New York v. United States Immigration and Customs Enforcement, No. 19-cv-

 3   8876 (S.D.N.Y. Feb. 9, 2020), as supplemental authority in support of their

 4   pending Motion to Compel (ECF No. 195). The Opinion and Order is attached

 5   here as Exhibit 1 and also reported at 2020 WL 604492.

 6         After briefing was complete on Plaintiffs’ pending Motion to Compel

 7   (ECF No. 195), Judge Rakoff of the U.S. District Court for the Southern District

 8   of New York issued the attached Opinion and Order directing federal defendants

 9   “to produce a privilege log identifying deliberative materials withheld from the

10   administrative record.” Ex. 1 at 9. In granting the New York plaintiffs’ motion to

11   compel, the Court rejected many of the same arguments that Defendants have

12   made here in opposition to Plaintiffs’ Motion.

13         First, the Court did not accept the position that, because privileged

14   materials are not part of the administrative record, an agency need not produce a

15   log of documents withheld from the record on the basis of privilege. Ex. 1 at 3–

16   4; see also ECF No. 198 at 10–14. Although the Court acknowledged that

17   “genuinely” privileged documents are not part of the administrative record, “[i]t

18   does not follow from this premise . . . that courts should not have a role in

19   reviewing whether this privilege was properly invoked and applied to particular

20   documents so withheld.” Ex. 1 at 4. To the contrary, “[c]ourts routinely make

21   determinations of privilege in other contexts, and . . . . [t]here is no reason why

22

     NOTICE OF SUPPLEMENTAL                     1             ATTORNEY GENERAL OF WASHINGTON
                                                                  8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                       Kennewick, WA 99336
                                                                         (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 202    filed 02/11/20   PageID.4758 Page 3 of 21




 1   courts cannot make identical determinations in APA lawsuits.” Id. Otherwise, a
 2   defendant agency would have “sole, unreviewable authority to decide which

 3   documents properly comprise the administrative record.” Id. at 1.

 4         Second, the Court rejected the argument that compelling an agency to

 5   provide a privilege log would undermine the limited nature of judicial review in

 6   APA actions. Ex. 1 at 4–6; see also ECF No. 198 at 11–12. Instead, the Court

 7   explained that the opposite is true: “a court that allowed an agency to withhold

 8   documents wrongly marked as deliberative would not be performing judicial

 9   review in the exacting manner prescribed by the Supreme Court.” Ex. 1 at 5. The

10   Court concluded that requiring a privilege log does not improperly expand the

11   scope of the record or the Court’s review, but rather “simply allows the Court to

12   have some oversight of the agency’s assertions of privilege, the same role it

13   would assume with respect to any other litigant.” Id. at 9.

14         Plaintiffs respectfully request that the Court consider the attached Opinion

15   and Order as supplemental authority in support of their Motion.

16         RESPECTFULLY SUBMITTED this 11th day of February 2020.

17
18
19

20
21
22

     NOTICE OF SUPPLEMENTAL                    2              ATTORNEY GENERAL OF WASHINGTON
                                                                  8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                       Kennewick, WA 99336
                                                                         (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4759 Page 4 of 21




 1                                 ROBERT W. FERGUSON
                                   Attorney General of Washington
 2
                                   /s/ Jeffrey T. Sprung
 3                                 JEFFREY T. SPRUNG, WSBA #23607
                                   ZACHARY P. JONES, WSBA #44557
 4                                 JOSHUA WEISSMAN, WSBA #42648
                                   PAUL M. CRISALLI, WSBA #40681
 5                                 NATHAN K. BAYS, WSBA #43025
                                   BRYAN M.S. OVENS, WSBA #32901
 6                                 Assistant Attorneys General
                                   8127 W. Klamath Court, Suite A
 7                                 Kennewick, WA 99336
                                   (509) 734-7285
 8                                 Jeff.Sprung@atg.wa.gov
                                   Zach.Jones@atg.wa.gov
 9                                 Joshua.Weissman@atg.wa.gov
                                   Paul.Crisalli@atg.wa.gov
10                                 Nathan.Bays@atg.wa.gov
                                   Bryan.Ovens@atg.wa.gov
11                                 Attorneys for Plaintiff State of Washington

12
13

14
15
16

17
18
19

20
21
22

     NOTICE OF SUPPLEMENTAL                  3              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4760 Page 5 of 21




 1                                 MARK R. HERRING
                                   Attorney General of Virginia
 2
                                   /s/ Michelle S. Kallen
 3                                 MICHELLE S. KALLEN, VSB #93286
                                   Deputy Solicitor General
 4                                 JESSICA MERRY SAMUELS, VSB #89537
                                   Assistant Solicitor General
 5                                 RYAN SPREAGUE HARDY, VSB #78558
                                   ALICE ANNE LLOYD, VSB #79105
 6                                 MAMOONA H. SIDDIQUI, VSB #46455
                                   Assistant Attorneys General
 7                                 Office of the Attorney General
                                   202 North Ninth Street
 8                                 Richmond, Virginia 23219
                                   (804) 786-7240
 9                                 MKallen@oag.state.va.us
                                   JSamuels@oag.state.va.us
10                                 RHardy@oag.state.va.us
                                   ALloyd@oag.state.va.us
11                                 MSiddiqui@oag.state.va.us
                                   SolicitorGeneral@oag.state.va.us
12                                 Attorneys for Plaintiff Commonwealth of
                                   Virginia
13

14                                 PHIL WEISER
                                   Attorney General of Colorado
15
                                   /s/ Eric R. Olson
16                                 ERIC R. OLSON, #36414
                                   Solicitor General
17                                 Office of the Attorney General
                                   Colorado Department of Law
18                                 1300 Broadway, 10th Floor
                                   Denver, CO 80203
19                                 (720) 508 6548
                                   Eric.Olson@coag.gov
20                                 Attorneys for Plaintiff the State of Colorado

21
22

     NOTICE OF SUPPLEMENTAL                  4              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4761 Page 6 of 21




 1                                 KATHLEEN JENNINGS
                                   Attorney General of Delaware
 2                                 AARON R. GOLDSTEIN
                                   State Solicitor
 3                                 ILONA KIRSHON
                                   Deputy State Solicitor
 4
                                   /s/ Monica A. Horton
 5                                 MONICA A. HORTON, #5190
                                   Deputy Attorney General
 6                                 820 North French Street
                                   Wilmington, DE 19801
 7                                 Monica.horton@delaware.gov
                                   Attorneys for Plaintiff the State of Delaware
 8
 9                                 KWAME RAOUL
                                   Attorney General of Illinois
10
                                   /s/ Liza Roberson-Young
11                                 LIZA ROBERSON-YOUNG, #6293643
                                   Public Interest Counsel
12                                 Office of the Illinois Attorney General
                                   100 West Randolph Street, 11th Floor
13                                 Chicago, IL 60601
                                   (312) 814-5028
14                                 ERobersonYoung@atg.state.il.us
                                   Attorney for Plaintiff State of Illinois
15
16                                 CLARE E. CONNORS
                                   Attorney General of Hawai‘i
17
                                   /s/ Lili A. Young
18                                 LILI A. YOUNG, #5886
                                   Deputy Attorney General
19                                 Department of the Attorney General
                                   425 Queen Street
20                                 Honolulu, HI 96813
                                   (808) 587-3050
21                                 Lili.A.Young@hawaii.gov
                                   Attorneys for Plaintiff State of Hawai‘i
22

     NOTICE OF SUPPLEMENTAL                  5              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4762 Page 7 of 21




 1                                 BRIAN E. FROSH
                                   Attorney General of Maryland
 2
                                   /s/ Jeffrey P. Dunlap
 3                                 JEFFREY P. DUNLAP, #1812100004
                                   Assistant Attorney General
 4                                 200 St. Paul Place
                                   Baltimore, MD 21202
 5                                 T: (410) 576-7906
                                   F: (410) 576-6955
 6                                 JDunlap@oag.state.md.us
                                   Attorneys for Plaintiff State of Maryland
 7
 8                                 MAURA HEALEY
                                   Attorney General of Commonwealth of
 9                                 Massachusetts

10                                 /s/ Abigail B. Taylor
                                   ABIGAIL B. TAYLOR, #670648
11                                 Chief, Civil Rights Division
                                   DAVID UREÑA, #703076
12                                 Special Assistant Attorney General
                                   ANGELA BROOKS, #663255
13                                 Assistant Attorney General
                                   Office of the Massachusetts Attorney General
14                                 One Ashburton Place
                                   Boston, MA 02108
15                                 (617) 963-2232
                                   abigail.taylor@mass.gov
16                                 david.urena@mass.gov
                                   angela.brooks@mass.gov
17                                 Attorneys for Plaintiff Commonwealth of
                                   Massachusetts
18
19

20
21
22

     NOTICE OF SUPPLEMENTAL                  6              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4763 Page 8 of 21




 1                                 DANA NESSEL
                                   Attorney General of Michigan
 2
                                   /s/Toni L. Harris
 3                                 FADWA A. HAMMOUD, #P74185
                                   Solicitor General
 4                                 TONI L. HARRIS, #P63111
                                   First Assistant Attorney General
 5                                 Michigan Department of Attorney General
                                   P.O. Box 30758
 6                                 Lansing, MI 48909
                                   (517) 335-7603 (main)
 7                                 HarrisT19@michigan.gov
                                   Hammoudf1@michigan.gov
 8                                 Attorneys for the People of Michigan

 9
                                   KEITH ELLISON
10                                 Attorney General of Minnesota

11                                 /s/ R.J. Detrick
                                   R.J. DETRICK, #0395336
12                                 Assistant Attorney General
                                   Minnesota Attorney General’s Office
13                                 Bremer Tower, Suite 100
                                   445 Minnesota Street
14                                 St. Paul, MN 55101-2128
                                   (651) 757-1489
15                                 (651) 297-7206
                                   Rj.detrick@ag.state.mn.us
16                                 Attorneys for Plaintiff State of Minnesota

17
18
19

20
21
22

     NOTICE OF SUPPLEMENTAL                  7              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4764 Page 9 of 21




 1                                 AARON D. FORD
                                   Attorney General of Nevada
 2
                                   /s/ Heidi Parry Stern
 3                                 HEIDI PARRY STERN, #8873
                                   Solicitor General
 4                                 Office of the Nevada Attorney General
                                   555 E. Washington Ave., Ste. 3900
 5                                 Las Vegas, NV 89101
                                   HStern@ag.nv.gov
 6                                 Attorneys for Plaintiff State of Nevada

 7
                                   GURBIR S. GREWAL
 8                                 Attorney General of New Jersey

 9                                 /s/ Glenn J. Moramarco
                                   GLENN J. MORAMARCO, #030471987
10                                 Assistant Attorney General
                                   Office of the Attorney General
11                                 Richard J. Hughes Justice Complex
                                   25 Market Street, 1st Floor, West Wing
12                                 Trenton, NJ 08625-0080
                                   (609) 376-3232
13                                 Glenn.Moramarco@law.njoag.gov
                                   Attorneys for Plaintiff State of New Jersey
14
15                                 HECTOR BALDERAS
                                   Attorney General of New Mexico
16
                                   /s/ Tania Maestas
17                                 TANIA MAESTAS, #20345
                                   Chief Deputy Attorney General
18                                 P.O. Drawer 1508
                                   Santa Fe, New Mexico 87504-1508
19                                 tmaestas@nmag.gov
                                   Attorneys for Plaintiff State of New Mexico
20
21
22

     NOTICE OF SUPPLEMENTAL                  8              ATTORNEY GENERAL OF WASHINGTON
                                                                8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                     Kennewick, WA 99336
                                                                       (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4765 Page 10 of 21




 1                                 PETER F. NERONHA
                                   Attorney General of Rhode Island
 2
                                   /s/ Lauren E. Hill
 3                                 LAUREN E. HILL, #9830
                                   Special Assistant Attorney General
 4                                 Office of the Attorney General
                                   150 South Main Street
 5                                 Providence, Rhode Island 02903
                                   (401) 274-4400 x 2038
 6                                 E-mail: lhill@riag.ri.gov
                                   Attorneys for Plaintiff State of Rhode Island
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

     NOTICE OF SUPPLEMENTAL                   9              ATTORNEY GENERAL OF WASHINGTON
                                                                 8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                      Kennewick, WA 99336
                                                                        (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP    ECF No. 202   filed 02/11/20   PageID.4766 Page 11 of 21




 1                          DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be

 3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

 4    which will serve a copy of this document upon all counsel of record.

 5          DATED this 11th day of February 2020, at Seattle, Washington.

 6
                                   /s/ Jeffrey T. Sprung
 7                                 JEFFREY T. SPRUNG, WSBA #23607
                                   Assistant Attorney General
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

     NOTICE OF SUPPLEMENTAL                   10              ATTORNEY GENERAL OF WASHINGTON
                                                                  8127 W. Klamath Court, Suite A
     AUTHORITY IN SUPP. OF PLS’                                       Kennewick, WA 99336
                                                                         (509) 734-7285
     MOT. TO COMPEL
     NO. 4:19-cv-05210-RMP
Case 4:19-cv-05210-RMP   ECF No. 202   filed 02/11/20   PageID.4767 Page 12 of 21




                           Exhibit 1
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4768
                                                             Page 1Page
                                                                    of 9 13 of 21


                                                     USDCSDNY
 UNITED STATES DISTRICT COURT                        DOCUMENT
-SOUTHERN DISTRICT OF NEW YORK                       ELECTRONICALLY FILED
 -----------------------------------x
 STATE OF NEW YORK, et al.                            DOC #:--"7"'"Ttti-;:~
                                                      DATE F'TIJED:
      Plaintiffs,
                                                       19-cv-8876(JSR)
             -v-
                                                       OPINION AND ORDER
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.

      Defendants.
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

      In a lawsuit arising under the Administrative Procedure Act

 (APA),   judicial review is generally limited to review of the

administrative record. See 5 U.S.C. § 706; Citizens to Pres.

Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971). But a

defendant agency cannot have sole, unreviewable authority to

decide which documents properly comprise the administrative

record and which do not. Indeed, excluding courts from this

determination would "impede [them] from conducting the

'thorough, probing, in-depth review' of the agency action with

which [they are] tasked." In re Nielsen, No. 17-3345 (2d Cir.

Dec. 27, 2017), Slip Op. at 2 (quoting Overton Park, 401 U.S. at

415. For this reason, the Court grants plaintiffs' motion to

compel defendants to produce a log of deliberative documents

withheld from the administrative record on the basis of asserted

privilege.


                                       1
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4769
                                                             Page 2Page
                                                                    of 9 14 of 21



      In the underlying civil action, plaintiffs the State of New

York and the Kings County District Attorney bring suit under the

APA to challenge the decision by U.S. Immigration and Customs

Enforcement (ICE) to implement a Directive that·allows ICE

agents to conduct civil immigration arrests in and around state

courthouses. 1 Compl. 11 1-12 (Sept. 25, 2019), Dkt. 1. The Court,

after denying defendants' motion to dismiss, directed defendants

to produce the administrative record by no later than January 3,

2020. Opinion and Order at 35 (Dec. 19, 2019), Dkt. 51. On

January 3, defendants filed a 170-page record. Dkt. 55. On

January 23, plaintiffs filed the instant motion to compel

defendants to produce a privilege log identifying materials

withheld from the administrative record. Notably, while this

motion was pending, plaintiffs informed the Court that they had

identified potential gaps in the administrative record that are

not attributable to claims of privilege. Defendants conceded

that some documents may have inadvertently been omitted from the

record, and at a court conference on January 31, the Court

ordered defendants to supplement the record by no later than

February 14.




1Plaintiffs also assert a cause of action under the Tenth
Amendment, Compl. 11 135-42, to which the discussion in this
Opinion is not relevant.
                                       2
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4770
                                                             Page 3Page
                                                                    of 9 15 of 21



      The Court now also grants plaintiffs' motion to compel

defendants to produce a privilege log. Defendants primarily rely

on out-of-circuit cases supporting the proposition that

because privileged, deliberative materials are not part of the

administrative record - an agency ordinarily need not produce a

log of documents withheld from the record on the basis of

privilege. E.g., Oceana, Inc. v. Ross,          920 F.3d 855, 865 (D.C.

Cir. 2019)    ("[P]redecisional and deliberative documents are not

part of the administrative record to begin with, so they do not

need to be logged as withheld from the administrative record.")

(internal quotation and citations marks omitted); Great Am. Ins.

Co. ,v. United States, No. 12-cv-9718 (SF), 2013 WL 4506929 (N.D.

Ill. Aug. 23, 2013); see also Tafas v. Dudas, 530 F. Supp. 2d

786, 802   (E.D. Va. 2008)     ("Before [plaintiff] can demand that

the [agency] produce a privilege log substantiating any claims

of privilege, he must first show that documents that belong in

the administrative record are missing.").

      But these cases are not binding on the Court, 2 and the Court

does not find their argument persuasive. It is uncontested that



2 The Supreme Court's decision in In re United States, 138 S. Ct.
443 (2017), to vacate and remand a district court's discovery
order in an APA case is, of course, binding on the Court, but
its facts are easily distinguished. See Nielsen, Slip Op. at 4-
5. The discovery order in that case was far broader than the one
plaintiffs seek here. Not least, the Supreme Court in United
States appeared concerned that the order would "compel the
Government to disclose . . . docurnent[s] that the Government
                                       3
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4771
                                                             Page 4Page
                                                                    of 9 16 of 21



intra-agency materials that genuinely fall under the

deliberative process privilege are not part of the

administrative record. Comprehensive Cmty. Dev. Corp. v.

Sebelius, 890 F. Supp. 2d 305, 312 (S.D.N.Y. 2012). It does not

follow from this premise, however, that courts should not have a

role in reviewing whether this privilege was properly invoked

and applied to particular documents so withheld. Courts

routinely make determinations of privilege in other contexts,

and they are expert at doing so. As to the deliberative process

privilege specifically, federal co~rts ~re often asked in FOIA

litigation, for example, to determine whether this privilege

applies. See 5 U.S.C. § 552(b) (5); Am. Civil Liberties Union v.

Nat'l Sec. Agency, 925 F.3d 576, 592          (2d Cir. 2019). There is no

reason why courts cannot make identical determinations in APA

lawsuits in order to determine the proper scope of the

administrative record.

      Moreover, defendants' concern that compelling them to

produce a privilege log would undermine the limited nature of




believes is privileged without first providing the Government
with the opportunity to argue the issue." 138 S. Ct. at 445.
Here, in contrast, plaintiffs merely seek production of a
privilege log. Moreover, the Court in United States observed
that the district court had ordered extensive discovery before
ruling on the defendant agency's motion to dismiss on
reviewability and jurisdiction grounds, id.; here, in contrast,
this Court has already rejected such arguments. Opinion and
Order (Dec. 19, 2019).
                                       4
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4772
                                                             Page 5Page
                                                                    of 9 17 of 21



judicial review in APA actions is misplaced. Allowing courts a

role in adjudicating whether particular documents are properly

withheld from the record on the basis of privilege is consistent

with, not contrary to, the mandate of the courts to review the

"whole record," Overton Park, 401 U.S. 419, and evaluate whether

the agency "examine[d] the relevant data and articulate[d] a

satisfactory explanation for its action." Motor Vehicle Mfrs.

Ass'n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)

Without a privilege log, "the District Court would be unable to

evaluate the Government's assertions of privilege," Nielsen,

Slip Op. at 3, and therefore unable to determine whether an

assertedly-privileged document was properly excluded from the

record. And a court that allowed an agency to withhold documents

wrongly marked as deliberative would not be performing judicial

review in the exacting manner prescribed by the Supreme Court in

Overton Park and State Farm. "Indeed, judicial review cannot

function if the agency is permitted to decide unilaterally what

documents it submits to the reviewing court as the

administrative record." United States, 138 S. Ct,. 371, 372

(Mem.)   (2017)   (Breyer, J., dissenting). On the other hand, were

a court satisfied that all of the documents listed on a

privilege log were in fact deliberative, it would not need to




                                       5
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4773
                                                             Page 6Page
                                                                    of 9 18 of 21



inquire into those documents any further.         3   Nothing about a

privilege log, therefore, violates the general requirement that

judicial review and discovery in an APA action be limited to the

administrative record. See Nat'l Audubon Soc. v. Hoffman, 132

F.3d 7, 14 (2d Cir. 1997)       (citing Fla. Power      &   Light Co. v.

Lorion, 470 U.S. 729, 743-44        (1985)); Sharkey v. Quarantillo,

541 F.3d 75,    92 n.15 (2d Cir. 2008).

      The primary Second Circuit authority on this question is

clearly supportive of plaintiffs' position. In Nielsen, the

Second Circuit, in an unpublished summary order, denied a

petition for a writ of mandamus to stay the district court's

order compelling the defendant agency to produce a privilege log

to plaintiffs. Slip Op. at 1. Although the decision rested in

part on the extraordinarily high standard for a writ of

mandamus, Slip Op. at 1-2; see Balintulo v. Daimler AG, 727 F.3d

174, 186 (2d Cir. 2013), its reasoning suggests that the court

would also have upheld the district court's order on the merits.

In particular, the Second Circuit noted that the district

court's order compelling the agency to produce a privilege log




3 Of course, even those documents that are properly protected by
the deliberative process privilege may be, under certain
circumstances, included within the administrative record, as the
privilege is not absolute. See Nielsen, Slip Op. at 3 (quoting
Suffolk Cty. v. Sec'y of the Interior, 562 F.2d 1368, 1384 (2d
Cir. 1977)). But any argument to that effect as to the
deliberative documents at issue here is premature.
                                       6
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4774
                                                             Page 7Page
                                                                    of 9 19 of 21



was appropriate because, without a privilege log, the agency's

assertions of privilege would be effectively unreviewable. Slip

Op. at 3.

      Indeed, that logic suggests that district courts should

grant motions to compel production of a privilege log in APA

actions as a matter of course, and at least one other court in

this district has effectively so held. State of N.Y. v. Dep't of

Commerce, 18-cv-2921 (JMF), Argument Tr. 78:10-14             (S.D.N.Y. July

3, 2018), Dkt. 205 ("The first issue whether defendants need to

produce a privilege log is easily resolved. Put simply,

defendants' arguments are, in my view, squarely foreclosed by

the Second Circuit's December 17, 2017 rejection of similar

arguments [in] In re Nielsen.")

      But even if such a broad requirement did not apply as a

matter of course, two case-specific factors that the court in

Nielsen viewed as weighing in favor of compelling defendants to

produce a privilege log are also present here. First, in

Nielsen, the plaintiffs had identified to the district court

specific materials that appeared to be missing from the

administrative record. Slip Op. at 2-3. Here, similarly, the

defendants acknowledge they may have inadvertently omitted

certain documents from the record. While there is no suggestion

that they did so in bad faith, the earlier omission further

justifies some involvement by plaintiffs and the Court in

                                       7
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4775
                                                             Page 8Page
                                                                    of 9 20 of 21



determining what must be included in the administrative record.

Second, the court in Nielsen also noted that the number of

documents in question was sufficiently small that it would not

pose an undue burden for the Government to produce a privilege

log. Slip Op. at 3-4. Here, the administrative record is very

brief, only 170 pages in length, which leads the Court to

believe that there are correspondingly few deliberative

documents that would need to be listed on a privilege log, and

that the burden would consequently be small.

      A case cited by defendants, Comprehensive Community

Development Corp. v. Sebelius, 890 F. Supp. 2d 305 (S.D.N.Y.

2012), does not provide a compelling rationale for a contrary

result. In that case, another court in this district denied

plaintiffs' motion to compel the defendant agency to expand the

administrative record (as opposed to providing a privilege log),

reasoning that "an agency's designation of the administrative

record is generally afforded a presumption of regularity," id.

at 309 (internal quotation marks omitted), and that "a court may

review extra-record evidence only where 'there has been a strong

showing in support of a claim of bad faith or improper behavior

on the part of the agency decision-maker .             . , '" id.   (quoting

Hoffman, 132 F.3d at 14). But to the extent that the

"presumption of regularity" due to ICE is not already undermined

by the conceded omissions from the record, a privilege log is

                                       8
Case 4:19-cv-05210-RMP
        Case 1:19-cv-08876-JSR
                         ECF No.Document
                                 202 filed69
                                           02/11/20
                                              Filed 02/10/20
                                                      PageID.4776
                                                             Page 9Page
                                                                    of 9 21 of 21



not necessarily inconsistent with this presumption. Production

of a privilege log does not give the Court any occasion to

expand the administrative record to encompass any document not

properly included; it simply allows the Court to have some

oversight of the agency's assertions of privilege, the same role

it would assume with respect to any other litigant.

       For the foregoing reasons, the Court grants plaintiffs'

motion and directs defendants to produce a privilege log
                                                          .
identifying deliberative materials withheld from the

administrative record by no later than February 28, 2020.

       SO ORDERED.

 Dated:      New York, NY                         ~g_ Q.1~
             February   j_,   2020                JED S. RAKOFF, U.S.D.J.




                                         9
